Title: From George Washington to Stewart & Campbell, 4 September 1766
From: Washington, George
To: Stewart & Campbell



Gentn
Mount Vernon 4th Septr 1766.

Your favour of the 25th of March came safe to my hands, but not till lately.
My Tobacco Consignments to London, has been confin’d in a great measure to one House, and where there is no essential causes of complaint I have generally held it inconsistent with

the rules of good policy & common justice to be always changing. True it is, my Tobacco has fetch’d less than I think it ought to have done for sometime past; but this, as it might have been owing to my prejudice & partiality, rather than remissness in the Sellar I have hitherto submitted to it—However, as Interest in most cases is, and in this particular one ought to be, consulted, I have no scruples in confessing, that I shoud feel the warmest Inclinations to those whose care and assiduity woud render me the most pleasing and beneficial Sales, if I could find them out, and was still to pursue the business of Tobacco making; but this I have left off in a great measure, & believe I shall discontinue it totally on this River (Potomack).
Your Agent has committed some mistake in advising you that I owe for a Servant since the year 1759—The first—indeed the only—Servant I ever bought from any of your ships till this spring, was in the year 1763 & for this I paid Doctr Ross (of whom I purchased him) according to agreement. There are many persons in this Country of my name (thô I know of none bearing the same Christian name) if the mistake therefore has not arisen from this, I do not know how to account for it. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

